Case: 4:17-cv-02707-AGF Doc. #: 136 Filed: 07/17/20 Page: 1 of 6 PageID #: 1204




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

JAMES CODY, et al.,                        )
                                           )
           Plaintiffs,                     )
                                           )
      v.                                   )      Case No. 4:17-CV-2707 AGF
                                           )
CITY OF ST. LOUIS,                         )
                                           )
           Defendant.                      )

                            MEMORANDUM AND ORDER

       This putative class action is before the Court on Plaintiffs’ motion (ECF No. 132)

to compel discovery and for sanctions. For the following reasons, the motion to compel

will be granted and the motion for sanctions will be denied.

                                     BACKGROUND

       Plaintiffs filed this action on behalf of themselves and all others similarly situated

against the City of St. Louis, Missouri (“City”), alleging various dangerous, unsanitary,

and inhumane conditions inside the St. Louis City Medium Security Institution (“MSI”).

Plaintiffs, who were all held at MSI at various times in 2017, claim that detainees at MSI

are subjected to insufficient ventilation and extreme heat; unsanitary and unhealthy

conditions including rodent and insect infestation, overflowing sewage, and black mold;

inadequate medical care; and overcrowding, inadequate staffing, violence, and retaliation

from staff. They seek monetary damages, as well as declaratory and injunctive relief.

       Plaintiffs filed this action on November 13, 2017. By late May of 2018, Plaintiffs

had served two requests for production of documents on the City. When the City failed
Case: 4:17-cv-02707-AGF Doc. #: 136 Filed: 07/17/20 Page: 2 of 6 PageID #: 1205




to respond to the first request for production by the original deadline of June 1, 2018, the

parties agreed to an extension. ECF No. 41-3. At the same time, the City moved 400

boxes of records from indoor storage to an outdoor storage container in the parking lot of

MSI. ECF No. 41-11. Jaime Lambing, MSI’s Custodian of Records, testified that she

“lost intellectual control” of the records during the transfer, which she testified meant that

the prior system of organization that allowed her to easily identify and locate files was

lost. ECF No. 41-27 at 18-24.

       On September 6, 2018, Plaintiffs filed the first motion to compel discovery and

request for sanctions. ECF Nos. 40 & 41. A hearing was held before the Court on

November 6, 2018. The following day, the Court granted Plaintiffs’ motion in part and

denied it in part. Plaintiffs’ request for disciplinary records of MSI employees was

granted; the parties were instructed to collaborate on narrowing the scope of several of

Plaintiffs’ other requests for records; and Plaintiffs’ request for sanctions was denied.

ECF No. 68.

       Since the issuing of the Court’s Order on November 7, 2018, discovery has been

ongoing and the deadline for the close of discovery has been extended several times, 1

with the current deadline set for August 25, 2020. During this time, the City has

produced a variety of records which Plaintiffs have compiled into a table. ECF No. 132-

3. This table also lists documents which Plaintiffs contend are missing and which they

request the Court compel the City to produce. The missing document include, for


1
      The Case Management Order has been amended five times, and the trial setting
extended by two years, as a result of these extensions.
                                              2
Case: 4:17-cv-02707-AGF Doc. #: 136 Filed: 07/17/20 Page: 3 of 6 PageID #: 1206




example, Department of Health inspections, weekly dorm inspection sheets, Department

of Public Safety Cleanliness and Maintenance Reports, Inspection and Safety Rounds

reports, Environmental and Health Safety Round reports, Duty Officer reports,

Community Sanitation Quarterly Inspections, and temperature reports. Id.

                           ARGUMENTS OF THE PARTIES

       Plaintiffs note that the City does not contest the relevance of the documents at

issue, which Plaintiffs assert are necessary to show the systemic nature of the

unconstitutional conditions at the jail. Plaintiffs also note that the City has produced

some but not all of these types of documents. Plaintiffs argue that it is not unduly

burdensome for the City to be required to timely search for and produce the remaining

documents. As to any documents that are not produced, Plaintiffs ask the Court to order

the City to identify in writing why the document cannot be produced as follows: (1) If a

document was created but subsequently destroyed, the date and reason for the destruction

of the document; (2) If the document was created but is now missing, the efforts taken to

locate the missing document; (3) If the document was never created, or there is another

unidentified reason for being unable to produce the document, a description of that

reason.

       Further, Plaintiffs argue that City’s conduct in discovery justifies sanctions.

Plaintiffs assert that the City has refused to comply with its obligations and has produced

inconsistent information about the status of many documents. Plaintiffs argue that this

behavior has caused them to suffer prejudice and that, therefore, sanctions are

appropriate. Plaintiffs requests a variety of sanctions, ranging from the grant of an

                                              3
Case: 4:17-cv-02707-AGF Doc. #: 136 Filed: 07/17/20 Page: 4 of 6 PageID #: 1207




adverse inference at trial for documents not produced to the appointment of a Special

Master to oversee discovery. ECF No. 132. For all options, Plaintiff requests that the

Court award Plaintiff attorneys’ fees and costs incurred in connection with this motion

pursuant to Rule 37(a)(5)(A).

       In response, the City asserts that the Court’s decision on Plaintiffs’ first motion to

compel resolved all discovery issues. The City interprets the Court’s decision as largely

denying Plaintiff’s requests, except for those items specified in the Court’s November 7,

2018 Order (ECF No. 68). The City argues that it has already produced the specified

documents.

       The City further argues that it has complied with its discovery obligations by

producing thousands of pages of documents over the past two years and that the current

global COVID-19 pandemic has slowed the pace of discovery. In short, the City argues

that it has acted in good faith and that Plaintiffs’ motion should be denied.

                                      DISCUSSION

       Upon careful consideration of the parties’ arguments in light of the proportionality

concerns set forth in Federal Rule of Civil Procedure 26, the Court will grant Plaintiffs’

motion to compel and deny their motion for sanctions. The Court finds, and the City

does not contest, that the documents sought by Plaintiffs are relevant to proving

Plaintiffs’ claims. The Court’s November 7, 2018 Order simply did not address the

current discovery dispute; the Court has never ruled that Plaintiff is unable to discover the

material at issue in this motion.



                                              4
Case: 4:17-cv-02707-AGF Doc. #: 136 Filed: 07/17/20 Page: 5 of 6 PageID #: 1208




       Any burden in searching for the missing documents appears to be due, at least in

part, to the City’s admitted failure to maintain the organizational structure of its files

when it chose to move these files after litigation began. Further, the City’s contention

that it is producing the documents, but that production is laborious, is not a convincing

reason to deny Plaintiffs’ motion. Although the pace of discovery in this case has been

painfully slow, 2 the City provides no date by which they allege the documents will be

produced in their entirety. Plaintiffs’ request for such a deadline is reasonable.

       The Court will thus impose a deadline of 45 days from the date of this

Memorandum and Order for the City to produce the documents at issue, and if not

produced, to provide an affidavit or sworn declaration by a person with knowledge as to

why the documents could not be produced, including: (1) If a document was created but

subsequently destroyed, the date and reason for the destruction of the document; (2) If the

document was created but is now missing, the efforts taken to locate the missing

document; (3) If the document was never created, or there is another unidentified reason

for being unable to produce the document, a description of that reason. 3 The Court will

deny Plaintiffs’ motion for sanctions and attorneys’ fees at this time, without prejudice to




2
       Neither does the Court believe that the current COVID-19 pandemic warrants an
indefinite extension of the parties’ discovery obligations. Indeed, the parties’ discovery
disputes and deficiencies pre-date the current pandemic by years.
3
        The parties are free to confer regarding Plaintiffs’ alternative suggestion that the
City provide Plaintiffs’ counsel access to the storage unit in order for Plaintiffs’ counsel
to search for the missing documents at the City’s cost. If the parties reach agreement as
to this alternative proposal, they shall file a status report so advising the Court.
                                               5
Case: 4:17-cv-02707-AGF Doc. #: 136 Filed: 07/17/20 Page: 6 of 6 PageID #: 1209




reconsidering in the event of the City’s failure to comply with this Memorandum and

Order and depending on the extent of any deficiency.

                                     CONCLUSION

      For the reasons set forth above,

      IT IS HEREBY ORDERED that Plaintiffs’ motion to compel is GRANTED as

set forth above. ECF No. 132. To the extent not already been produced, Defendant

shall produce the documents at issue no later than 45 days from the date of this

Memorandum and Order and shall provide an affidavit explaining the reason for any

missing documents as set forth above.

       IT IS FURTHER ORDERED that Plaintiff’s motion for sanctions is DENIED.

ECF No. 132.


                                                ________________________________
                                                AUDREY G. FLEISSIG
                                                UNITED STATES DISTRICT JUDGE
Dated this 17th day of July, 2020.




                                            6
